 



EXHIBIT 10.1
NCP Finance Limited Partnership
NCP Finance Florida, LLC
100 East Third Street, 5th Floor
Dayton, Ohio 45402
June 29, 2007
Cash America Financial Services, Inc.
1600 W. 7th Street
Fort Worth, Texas 76102
Attn: Mr. Daniel R. Feehan

     Re:   Amended and Restated Administrative Credit Services Agreement
(“ACSA”) dated September 29, 2005 by and among NCP Finance Michigan, LLC, NCP
Finance Florida, LLC, NCP Finance Limited Partnership and Cash America Financial
Services, Inc.

Dear Mr. Feehan:
     This letter shall evidence the extension of the ACSA with respect to the
Program in the states of Texas and Florida for an additional term of two
(2) years commencing July 1, 2007 and continuing through June 30, 2009.
     Capitalized terms not otherwise defined in this letter shall have the
meanings assigned to such terms in the Agreement. Please execute this letter
below in evidence you acceptance of the foregoing.

            Yours truly,

NCP Finance Limited Partnership,
an Ohio limited partnership
      By:   NMCapital, Inc., an Ohio Corporation         its General Partner   

            By:   /s/ Lee Schear         Lee Schear, President   

            NCP Finance Florida, LLC
an Ohio limited liability company
      By:   NMCapital, Inc., an Ohio corporation         its Managing Member   

            By:   /s/ Lee Schear         Lee Schear, President   

Agreed and accepted:
Cash America Financial Services, Inc.
a Delaware corporation

         
By:
  /s/ Daniel R. Feehan
 
Daniel R. Feehan,    
 
  President    

 